DISSENTING OPINION
Ra.o, Judge:
In my opinion, the instant speed indicators, and. the accessory tips, imported with them, are not entireties and should not have been so regarded for classification purposes.
Generally speaking, the doctrine of entireties is invoked when two articles, imported at the same time, are incomplete within themselves, are designed to be used together, and when so used form a new article of commerce having a new name and a new use. Altman & Co. v. United States, 13 Ct. Cust. Appls. 315, T. D. 41232; Columbia Shipbuilding Co. et al. v. United States, 11 Ct. Cust. Appls. 281, T. D. 39085; United States v. Kronfeld, Saunders, Inc., 20 C. C. P. A. (Customs) 57, T. D. 45679; Kwong Yuen & Co. v. United States, 73 Treas. Dec. 297, T. D. 49409.
While it is true that the factual situation in each of the cited cases differs materially from that here involved, the principle of law enunciated therein has not been restricted to nor limited by the record as made in any of them. In every instance in which the element of incompleteness of one or both of the imported articles exists, and where neither can become a useful salable item of commerce without *245the complement of the other, the rule that they are, in contemplation ■of law, entireties, has been applied.
There is testimony of record, both on the part of the plaintiff and ■on the part of the defendant, that the speed indicator here involved is a complete instrument without the accessory tips; that its sole and only function is to measure the rotating speeds of motors, and that it can and does perform that function, whether or not an accessory tip is attached. The essential point of difference between the two opposing witnesses with respect to the use of the accessory tips lies in the fact that, in the view of the witness for the plaintiff, the device is mostly used — approximately 80 per centum of the time — without the accessory tips, whereas defendant’s witness was of opinion that the speed indicator is more frequently used with the tip, than without.
Nevertheless, both are agreed that the speed indicator performs no different function when either a cone-shaped or a cup-shaped tip is fitted over the steel projection of the indicator, than it does when it is used by itself. The addition of either of these tips merely facilitates the engagement of the spindle of the indicator with the shaft of the motor, the speed of which is being measured. They either create more positive friction or make the indicator available to measure more machines. The functioning of the instrument for the purpose for which it was constructed is not affected by the presence or absence of either of these two tips.
Even when the circular wheel tip is attached to the spindle to measure the peripheral speed of a rotating pulley, in instances where the end of the shaft of the motor can not be reached, the speed indicator is not in reality performing a new function. It is measuring the peripheral speed in order that the rotating speeds may be ascertained. The ultimate result is not obtained until the reading is converted back into revolutions. In other words, the use of the circular wheel tip merely affords an alternative means of producing an identical result. Moreover, although it is not possible to obtain circumference speed, without the use of the circular wheel tip, and to that extent it might be urged that the attachment of this accessory creates a different use for the speed indicator, the evidence fairly establishes that the circular wheel tip is not frequen tly resorted to. Not only is there testimony on the part of the plaintiff that all the accessory tips are for emergency use only, and are employed in not more than 20 per centum of the applications of the speed indicator, there is also the statement of the defendant’s witness, Arthur Voelker, that “1 have mostly seen the pointed rubber tip used.” As to the pointed rubber tip, defendant’s witness then testified “I would say most people prefer to use the rubber tip because it gives them more positive friction with the motor shaft. They would prefer to put a rubber tip over it.”
*246The opinion, of the majority holds that the speed indicator and the accessory tips constitute an entirety under the theory that the latter are parts of the former, which cannot perform all of the functions for which it was designed without the use of the latter, citing Norma Company of America v. United States, 6 Ct. Cust. Appls. 89, T. D. 35338. In my opinion, the cases are distinguishable. The merchandise under consideration in the Norma case, supra, consisted of a machine tool which was designed to perform a variety of operations. Each of the appliances imported with it, when connected to the body mechanism, enabled the latter to perform one of those various operations. It thus became a different instrument, designed to accomplish a distinctly new result, as each of the various parts was attached. It seems to me that the distinction is highlighted by the following illustration taken from the Norma case, supra, and quoted in the majority opinion:
* * * To illustrate, one importing a machine tool designed to drill metal with drills of varying sizes would be entitled to import therewith as a constituent part thereof one set of the detachable, adjustable parts necessary and required to enable it to drill all the different sized holes for which it was designed, because otherwise it could perform only a part of its functions, while its availability, desirability, and practical use and value might depend upon its ability to drill holes of different sizes.
It is apparent that while a machine tool for drilling metals performs the single over-all function of making holes in metals, each different drill enables the machine tool to make a hole of a different size. To that extent the use of each new drill accomplishes a new result. In the instant case, however, whether or not an accessory tip is attached to the indicator, the instrument performs an identical function and the only function which it was designed to perform. With or without the accessory tip, the single result obtained by the speed indicator is the recording of the revolutions per minute of the shaft of the motor — the ascertainment of the speed of the machine.
In the case of Peter J. Schweitzer (Inc.) v. United States, 16 Ct. Cust. Appls. 285, T. D. 42872, the court distinguished between a part and an accessory in the following manner:
So it may be said that whether an article is an accessory or an integral part of a machine depends, to a considerable extent, upon its use. If its use is casual, auxiliary, or optional, it is an accessory. If, however, it is used as an essential part, and if the machine is incapable of performing its ordinary and proper functions without it, it will be considered, at least for tariff purposes, as an integral part of the machine.
The case of United States v. Willoughby Camera Stores, Inc., 21 C. C. P. A. (Customs) 322, T. D. 46851, is frequently cited for its explanation of what constitutes a part of an article for customs purposes. It is there stated:
*247It is a well-established rule that a “part” of an article is something necessary to the completion of that article. It is an integral, constituent, or component part, without which the article to which it is to be joined, could not function as such article. * * *
The mere fact that two articles are designed and constructed to be used together, does not necessarily make either a part of the other. * * * [Italics supplied.]
Applying the principle of the Willoughby and Schweitzer cases, supra, to the facts at bar, it seems apparent that the involved accessory tips are not parts of the speed indicator, for the latter completely performs its function without them. They are, what their name implies, accessories rather than parts. Like the tripod for a camera, the stand for a typewriter, or the support for a machine, these accessory tips serve primarily to hold the instrument in place. Although they facilitate its use, they do not share in the actual performance of the particular function for which the speed indicator was designed. Since the speed indicator without the accessory tips is capable of use and is used in measuring the speed of a machine, or the revolutions of its shaft, it follows that the accessory tips are not parts of the speed indicator. Accordingly, I hold that said accessory tips, which are conceded to be in chief value of metal, are properly dutiable at only 45 per centum ad valorem as manufactures of metal, not specially provided for, under paragraph 397 of the Tariff Act of 1930.
Examination of the official papers reveals that all of the instant merchandise was appraised as invoiced and entered. The appraised value of the speed indicators, without including the accessory tips, is manifestly less than $10 each. They are therefore properly dutiable, as claimed in the protest, at $3 each plus 65 per centum ad valorem, pursuant to the provisions of paragraph 368 (a) (1) and (2) of the Tariff Act of 1930. ■